        Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 1 of 22




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

    ROBERT ABRAM MEYER, III,                   )     CIVIL ACTION NO. 1:19-CV-706
                Plaintiff                      )
                                               )
        v.                                     )
                                               )     (ARBUCKLE, M.J.)
                    1
    ANDREW SAUL,                               )
                    Defendant                  )

                           MEMORANDUM OPINION

I.     INTRODUCTION

       Plaintiff Robert Abram Meyer, III, an adult individual who resides within the

Middle District of Pennsylvania, seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for

supplemental security income under Title XVI of the Social Security Act.

Jurisdiction   is   conferred    on     this       Court   pursuant   to   42   U.S.C.

§1383(c)(3)(incorporating 42 U.S.C. §405(g) by reference).

       This matter is before me, upon consent of the parties pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 7). After


1
  Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019.
He is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also
Section 205(g) of the Social Security Act, 42 U.S.C. §405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of
Social Security). The caption in this case is amended to reflect this change.
                                      Page 1 of 22
        Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 2 of 22




reviewing the parties’ briefs, the Commissioner’s final decision, and the relevant

portions of the certified administrative transcript, I find the Commissioner's final

decision is not supported by substantial evidence. Accordingly, the Commissioner’s

final decision is VACATED and this case is REMANDED to the Commissioner

pursuant to sentence four of 42 U.S.C. § 405(g) to conduct a new administrative

hearing.

II.   BACKGROUND & PROCEDURAL HISTORY

      On September 25, 2012, Plaintiff filed an application for benefits. (Admin.

Tr. 40). That application and the relevant administrative decisions are not part of this

record. However, Plaintiff alleges that an ALJ determined, based on that application,

that Plaintiff met the medical qualifications for benefits. Id. Plaintiff was

immediately disqualified from receiving benefits for a period of thirty-two months

due to excess resources—a savings account that had been established by his parents.

Id. Plaintiff also alleges his benefits should have started automatically in December

2015 without having to reapply. Id. When he did not start receiving benefits, Plaintiff

apparently contacted Social Security and was instructed to complete a new

application. Id.

      On March 14, 2016, Plaintiff protectively filed an application for

supplemental security income under Title XVI of the Social Security Act. (Admin.

                                     Page 2 of 22
        Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 3 of 22




Tr. 18). In this application, Plaintiff alleged he became disabled beginning February

1, 2008, when he was thirteen years old. (Admin. Tr. 27). Plaintiff was twenty-one

years old on the date he filed his application. He alleges that he is disabled due to

the following conditions: Asperger syndrome, Tourette syndrome, and Autism.

(Admin. Tr. 140). Plaintiff alleges that the combination of these conditions affects

his ability to remember/memorize, complete tasks, concentrate, understand, follow

instructions, and get along with others. (Admin. Tr. 158). Plaintiff has at least a high

school education. (Admin. Tr. 27). Plaintiff has no past relevant work experience.

Id.

      On June 23, 2016, Plaintiff’s application was denied at the initial level of

administrative review. (Admin. Tr. 18). On August 2, 2016, Plaintiff requested an

administrative hearing. Id.

      On November 21, 2017, Plaintiff, assisted by his counsel, appeared and

testified during a fifteen-minute hearing before Administrative Law Judge Randy

Riley (the “ALJ”). Id. On February 7, 2018, the ALJ issued a decision denying

Plaintiff’s application for benefits. (Admin. Tr. 28). On March 14, 2018, Plaintiff

requested review of the ALJ’s decision by the Appeals Council of the Office of

Disability Adjudication and Review (“Appeals Council”). (Admin. Tr. 121).



                                     Page 3 of 22
        Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 4 of 22




      On February 25, 2019, the Appeals Council denied Plaintiff’s request for

review. (Admin. Tr. 1).

      On April 25, 2019, Plaintiff initiated this action by filing a Complaint. (Doc.

1). In the Complaint, Plaintiff alleges that the ALJ’s decision denying the application

is not supported by substantial evidence, and improperly applies the relevant law and

regulations. Id. As relief, Plaintiff requests that the Court vacate the ALJ’s decision

denying Plaintiff’s application and award benefits and provide any other relief the

Court deems justified. Id.

      On June 26, 2019, the Commissioner filed an Answer. (Doc. 4). In the

Answer, the Commissioner maintains that the decision holding that Plaintiff is not

entitled to disability insurance benefits was made in accordance with the law and

regulations and is supported by substantial evidence. Id. Along with her Answer, the

Commissioner filed a certified transcript of the administrative record. (Doc. 5).

      On November 30, 2019, Plaintiff’s filed a Brief in Support. (Doc. 12).

Attached to that Brief, Plaintiff included an April 2018 mental RFC assessment from

treating psychiatrist Karen Medzoyan, M.D. that was not before the ALJ when he

issued his decision.2 On December 13, 2019, the Commissioner filed his Brief in


2
 When a claimant seeks to rely on evidence that was not before the ALJ the District
Court may remand “only if the evidence is new and material and if there was good
cause why it was not previously presented to the ALJ.” Matthews v. Apfel, 239 F.3d
                                   Page 4 of 22
        Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 5 of 22




Opposition. (Doc. 13). Plaintiff did not file a reply. This matter is now ripe for

decision.

III.   STANDARDS OF REVIEW

       A.    SUBSTANTIAL EVIDENCE REVIEW – THE ROLE OF THIS COURT

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. § 1383(c)(3); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198,

200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.




589, 593 (3d Cir. 2001). Although Plaintiff attempts to rely on this evidence in
support of several arguments, he has not adequately developed the issue of whether
this opinion is material or whether there is good cause as to why it was not presented
to the ALJ.
                                     Page 5 of 22
        Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 6 of 22




1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966).

       “In determining if the Commissioner’s decision is supported by substantial

evidence the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F.

Supp. 2d 623, 627 (M.D. Pa. 2003). The question before this Court, therefore, is not

whether Plaintiff is disabled, but whether the Commissioner’s finding that Plaintiff

is not disabled is supported by substantial evidence and was reached based upon a

correct application of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417,

2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s

errors of law denote a lack of substantial evidence.”) (alterations omitted); Burton v.

Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination

as to the status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope

of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at 536 (“[T]he court

has plenary review of all legal issues . . . .”).



                                       Page 6 of 22
        Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 7 of 22




      B.     STANDARDS GOVERNING THE ALJ’S APPLICATION OF THE FIVE-STEP
             SEQUENTIAL EVALUATION PROCESS

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A); see

also 20 C.F.R. § 416.905(a).3 To satisfy this requirement, a claimant must have a

severe physical or mental impairment that makes it impossible to do his or her

previous work or any other substantial gainful activity that exists in the national

economy. 42 U.S.C. § 1382c(a)(3)(B); 20 C.F.R. § 416.905(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. § 416.920(a). Under this process,

the ALJ must sequentially determine: (1) whether the claimant is engaged in

substantial gainful activity; (2) whether the claimant has a severe impairment; (3)

whether the claimant’s impairment meets or equals a listed impairment; (4) whether

the claimant is able to do his or her past relevant work; and (5) whether the claimant


3
  Throughout this Opinion, I cite to the version of the administrative rulings and
regulations that were in effect on the date the Commissioner’s final decision was
issued. In this case, the ALJ’s decision, which serves as the final decision of the
Commissioner, was issued on February 7, 2018.
                                    Page 7 of 22
        Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 8 of 22




is able to do any other work, considering his or her age, education, work experience

and residual functional capacity (“RFC”). 20 C.F.R. § 416.920(a)(4).

      Between steps three and four, the ALJ must also assess a claimant’s RFC.

RFC is defined as “that which an individual is still able to do despite the limitations

caused by his or her impairment(s).” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112,

121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R. § 416.920(e); 20 C.F.R. §

416.945(a)(1). In making this assessment, the ALJ considers all the claimant’s

medically determinable impairments, including any non-severe impairments

identified by the ALJ at step two of his or her analysis. 20 C.F.R. § 416.945(a)(2).

      At steps one through four, the claimant bears the initial burden of

demonstrating the existence of a medically determinable impairment that prevents

him or her in engaging in any of his or her past relevant work. 2 U.S.C. §

1382c(a)(3)(H)(i) (incorporating 42 U.S.C. § 423(d)(5) by reference); 20 C.F.R. §

416.912(a); Mason, 994 F.2d at 1064. Once this burden has been met by the

claimant, it shifts to the Commissioner at step five to show that jobs exist in

significant number in the national economy that the claimant could perform that are

consistent with the claimant’s age, education, work experience and RFC. 20 C.F.R.

§ 416.912(b)(3); Mason, 994 F.2d at 1064.



                                    Page 8 of 22
        Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 9 of 22




      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, to facilitate review of the decision under the substantial evidence standard, the

ALJ's decision must be accompanied by “a clear and satisfactory explication of the

basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981). Conflicts

in the evidence must be resolved and the ALJ must indicate which evidence was

accepted, which evidence was rejected, and the reasons for rejecting certain

evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in his decision which

evidence he has rejected and which he is relying on as the basis for his finding.”

Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir. 1999).

IV.   DISCUSSION

      Plaintiff raises the following four issues in his brief:

      (1)    Whether the Administrative Law Judge erred and abused his discretion
             by failing to consider the limitations in Plaintiff’s residual capacity
             from his Asperger’s Syndrome, autism spectrum disorder, Tourette’s
             Syndrome, depressive disorder, and anxiety disorder, all of which were
             considered to be severe impairments by the Administrative Law Judge.

      (2)    Whether the Administrative Law Judge erred and abused his discretion
             in setting forth his determination of Plaintiff’s residual functional
             capacity in light of the opinions of Plaintiff’s treating source, Dr. Karen
             Medzoyan, which included a Residual functional Capacity Evaluation,
             which opinion was not afforded sufficient weight, as opposed to the
             opinion of the state agency medical consultant.
                                     Page 9 of 22
       Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 10 of 22




      (3)    Whether the Administrative Law Judge erred and abused his discretion
             in failing to consider Plaintiff’s conditions under the Listings Under
             12.02, 12.04, 12.06, 12.08, 12.10 or 12.11, particularly in light of the
             highly supportive environment that Plaintiff had while in school, which
             included inpatient treatment, vocational rehabilitation counseling, job
             coaching services and other intensive therapeutic services.

      (4)    Whether the Administrative Law Judge properly considered whether or
             not Plaintiff’s benefits could be restarted, after a period of
             disqualification due to resources, as opposed to considering this claim
             as a new application.

(Doc. 12, pp. 1-2).

      A.     THE ALJ’S DECISION DENYING PLAINTIFF’S APPLICATION

      At step one, the ALJ found that Plaintiff did not engage in substantial gainful

activity at any point between March 14, 2016 (Plaintiff’s application date) and

February 7, 2018 (the date the ALJ decision was issued) (“the relevant period”).

(Admin. Tr. 20). At step two, the ALJ found that, during the relevant period, Plaintiff

had the following medically determinable severe impairments: Asperger’s

syndrome, autism spectrum disorder, Tourette’s syndrome, depressive disorder, and

anxiety disorder. (Admin. Tr. 20). The ALJ also found that, during the relevant

period, Plaintiff had a medically determinable non-severe impairment due to protein

C deficiency. Id. At step three, the ALJ found that, during the relevant period,

Plaintiff did not have an impairment or combination of impairments that met or




                                    Page 10 of 22
       Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 11 of 22




medically equaled the severity of an impairment listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1. (Admin. Tr. 21).

      Between steps three and four, the ALJ assessed Plaintiff’s RFC. The ALJ

found that, during the relevant period, Plaintiff retained the RFC to engage in all

ranges of work work as defined in 20 C.F.R. § 416.967 except that:

      The claimant is limited to performing simple, routine, repetitive tasks
      in a work environment free from fast paced production, involving only
      simple work-related decisions with few, if any, work place changes, no
      interaction with the public, occasional interaction with coworkers but
      no performance of tandem tasks, and occasional interaction with
      supervisors.

(Admin. Tr. 23).

      At step four, the ALJ found that Plaintiff had no past relevant work

experience. (Admin. Tr. 27). At step five, the ALJ found that, considering Plaintiff’s

age, education and work experience, Plaintiff could engage in other work that existed

in the national economy. Id. To support his conclusion, the ALJ relied on testimony

given by a vocational expert during Plaintiff’s administrative hearing and cited the

following three (3) representative occupations: bakery worker, conveyor line (DOT

#524.687-022); agricultural produce sorter (DOT #529.687-186); agricultural

produce washer (DOT #529.685-258). (Admin. Tr. 27-28).




                                   Page 11 of 22
       Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 12 of 22




      B.     WHETHER THE ALJ PROPERLY EVALUATED THE MEDICAL OPINION
             EVIDENCE OF RECORD

      On July 27, 2015, treating psychiatrist Karen A. Medzoyan, M.D. wrote the

following letter:

      This letter is in response to your request for a more complete detailed
      summary of the treatment I have provided for Mr. Robert Meyer III in
      order to provide documentation of his mental incapacitation due to his
      mental illnesses. Mr. Robert Meyer III has been under my care since
      May 2008 for medication management.

      At the time of my initial psychiatrist evaluation of Robert at age 13
      years old, he was diagnosed with Asperger’s Disorder (299.80),
      Obsessive Compulsive Disorder (300.3) and Depressive Disorder NOS
      (311.00). He also had previously been diagnosed with Asperger’s
      Disorder and Tourette’s disorder by a pediatric neurologist. His
      interpersonal difficulties had onset with the transition from elementary
      school to middle school. Throughout elementary school, he had no
      significant behavior problems and had adequate per relations and good
      grades (As and Bs). However, with the transition to middle school for
      6th grade he became the target of getting bullied by peers to the degree
      that he was getting pushed down and shoved against lockers. He was
      perceived as odd and eccentric by peers, which made him an easy target
      for bullying. In 7th grade he had increased anxiety and difficulties
      coping with the stress of social situations in school and was again the
      target of getting bullied by peers. This developed into a truancy
      problem due to school refusal because of his school-related anxieties.
      To alleviate the school related anxiety and school refusal issue, his
      parents switched him to private school, Lebanon Catholic School, in
      February 2006 but he continued to experience social difficulties and
      poor peer relations (again getting teased by peers) and escalating school
      anxiety such that his parents switched him to another private school,
      New Covenant Christian School, in November 2007. He was
      hospitalized at the Meadows on the inpatient child and adolescent
      psychiatry unit in March 2007 due to suicidal ideation and anger
      outbursts which were occurring at home and at school. When frustrated,
                                   Page 12 of 22
Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 13 of 22




Robert would lash out at his peers such as throwing a book at a female
classmate, striking her in the head and other act of aggression. Due to
his aggressive behaviors, several parents at the private school signed a
petition for Robert to be expelled due to “violent behaviors towards
other students such as slapping, kicking, throwing objects or swearing.”

In 6th grade Robert was evaluated by a pediatric neurologist and was
diagnosed with Tourette’s Disorder due to development of vocal and
motor ticks including clicking sounds, throat clearing, eye twitching
and lip smacking.

September 2008, Robert was enrolled in New Covenant Christian
School but he had a late start to the school year because the school
stipulated he could not return without a TSS (Therapeutic Staff
Support). He continued to struggle with explosive anger outbursts at
school and at home when frustrated. At this time he was medicated with
sertraline 37.5mg daily. With BHRS services in place, Robert had
regular school attendance and grades improved to As and Bs with
improved interpersonal functioning with teachers and classmates.

In April 2011, Robert experienced a moderate to severe episode of
depression (given the additional diagnosis of Major Depressive
Disorder) with school refusal, feeling deeply sad, intermittently
suicidal, irritable with increased anxiety, verbal aggression, and poor
energy. The school accommodated him with a form of Cyber School.
He was admitted to Philhaven’s Adolescent Day Program from August
29, 2011 through September 20, 2011 and while in treatment Abilify
was added as a mood stabilizer and sertraline was titrated to 200 mg
daily treat his depression. Due to school refusal, his educational plan
was modified from half day CTC for criminal justice to full day Cyber
School. By May 2012 he experienced increased anxiety and passive
thoughts of suicide and he was recommended to initiate outpatient
therapy since BHRA services were terminated. His academics in Cyber
School were sub-par due to poor motivation and incomplete
assignments.

For Robert’s senior year of high school, he was accepted into the
Project Search Program but at the last minute he decided to drop out

                            Page 13 of 22
      Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 14 of 22




      and do Cyber School instead. BHRA services were again implemented
      through TW Ponessa, which terminated in July 2013 after high school
      graduation. His post graduation job plan was job assistance through
      OVR. He was unable to find employment and by August 2013
      experienced another episode of severe depression with thoughts of
      suicide which were passive in nature as well as increased anxiety. After
      failing his driver’s exam he returned home and punched several holes
      in the wall in a temper outburst.

      Since high school graduation, Robert had to continue to live at home
      with his parents and he remained unemployed for several years until he
      recently found part time employment this summer doing janitorial work
      at Maple Press, with the assistance of his job coach. Due to his degree
      of social deficits and chronic mood disorder, I do not believe that
      Robert is capable of sustained full time employment. Furthermore, I do
      not believe he would be able to live independently at this time, although
      this can be reassessed in the future. Please find the enclosed original
      psychiatric evaluation for your reference as well as the recent
      medication supervision notes from 2015.

(Admin. Tr. 326-328).

      The ALJ gave “little” weight to Dr. Medzoyan’s letter. In doing so he

explained:

      However, the undersigned assigns little weight to the claimant’s
      treating psychiatrist, Karen Medzoyan, M.D., who opined in July of
      2015 that the claimant’s mental impairments prohibited him from living
      independently or sustaining full time employment (Exhibit B4F/3-5).
      While Dr. Medzoyan is a highly trained psychiatrist and her opinion is
      based on her treating relationship with the claimant, her opinion was
      rendered many months prior to the period at issue and is only a vague
      declaration that does not contain any specific limitations in work-
      related terms (Exhibit B4F/3-5). Moreover, Dr. Medzoyan’s opinion is
      inconsistent with the fact that the claimant stopped receiving any type
      of treatment for his mental impairments in May of 2016, roughly ten


                                   Page 14 of 22
       Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 15 of 22




      months after her opinion was written and has not received any treatment
      again since then (Exhibit B11F).

(Admin. Tr. 26).

      The Commissioner’s regulations define medical opinions as “statements from

acceptable medical sources that reflect judgments about the nature and severity of

your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20

C.F.R. § 416.927(a)(1). Regardless of its source, the ALJ is required to consider

every medical opinion received together with the rest of the relevant evidence. 20

C.F.R. § 416.927(b).

      In deciding what weight to accord competing medical opinions, the ALJ is

guided by factors outlined in 20 C.F.R. § 416.927(c). Under some circumstances,

the medical opinion of a “treating source” may even be entitled to controlling weight.

20 C.F.R. § 416.927(a)(2) (defining treating source); 20 C.F.R. § 416.927(c)(2)

(explaining what is required for a source’s opinion to be controlling).

      Where no medical opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where

applicable, in deciding the weight given to any non-controlling medical opinion:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant
                                   Page 15 of 22
         Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 16 of 22




evidence to support his or her medical opinion, and the extent to which the basis for

the source’s conclusions were explained; the extent to which the source’s opinion is

consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. § 416.927(c).

      Furthermore, the ALJ’s articulation of the weight accorded to each medical

opinion must be accompanied by “a clear and satisfactory explication of the basis on

which it rests.” Cotter, 642 F.2d at 704. This principle applies with particular force

to the opinion of a treating physician. 20 C.F.R. § 416.927(c)(2) (“We will always

give good reasons in our notice of determination or decision for the weight we give

your treating source’s medical opinion.”). “Where a conflict in the evidence exists,

the ALJ may choose whom to credit but ‘cannot reject evidence for no reason or the

wrong reason.’” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (quoting

Mason, 994 F.2d at 1066)); see also Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.

2000).

      Plaintiff argues:

      The opinions from Claimant’s treating source, Dr. Karen Medzoyan,
      were afforded little weight, without adequate explanation by the ALJ.
      The ALJ states that Dr. Medzoyan did not offer specific statements in
      support of her RFC, which is incorrect, as Dr. Medzoyan authored a
      separate letter on July 27, 2015, in support of her opinion that Claimant
      is unemployable, for a number of specific reasons, and further that he
      is not even capable of living independently, as she had determined
      based upon her individual treatment of Claimant since 2008. (Admin.
                                    Page 16 of 22
Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 17 of 22




Tr. 326-328). In addition, the ALJ fails to analyze the factors in 20
C.F.R. §§ 404.1527(c)(2), which is of particular importance in this
matter, due to the absence of a Consultative Exam or Medical Expert in
this case, leaving Dr. Medzoyan’s opinions as the only ones of record
which set forth specific non-exertional limitations regarding Claimant.
(Exhibit A).

It is also important to note that at the time of the state agency
psychological consultant rendered her opinion on June 20, 2016, she
did so without the bulk of the medical records in this matter, particularly
those which confirmed past and ongoing psychological issues and
limitations in the years prior to and following Claimant’s alleged onset
date (Admin. Tr. 57).

Regarding the lack of any opinion of record which the ALJ relied upon
regarding Claimant’s non-exertional limitations, it is well established
that “rarely can a decision be made regarding a claimant’s residual
functional capacity with an assessment from a physician regarding the
functional abilities of the claimant. Doak v. Heckler, 790 F.2d 26, 29
(3d Cir. 1986). (“No physician suggested that the activity Doak could
perform was consistent with the definition of light work set forth in the
regulations and therefore the ALJ’s conclusion that he could is not
supported by the record). The only RFC of record in this matter was
created by a Single Decision Maker (hereinafter “SDM”), who made
findings that Claimant has several non-exertional limitations, which
were adopted by the ALJ as his RFC (the RFC from the ALJ is identical,
in some respects, to the one from the SDM). (Admin. Tr. 57).

Based upon the above, the ALJ erred in failing to afford proper weight
to the treating source opinion, as opposed to state agency consultant. If
the ALJ had weighed the factors in 20 C.F.R. §§404.1527(c)(2), in
considering dr. [sic] Medzoyan’s opinions, he would have noted that
Dr, Medzoyan treated Claimant for a period in excess of ten (10) years,
on a bi-monthly basis, as a psychiatrist, who not only examined and
evaluated Claimant, but also prescribed medications for Claimant,
placing her in the best position to offer an opinion regarding the effect
of Claimant’s mental-health and developmental impairments upon
Claimant’s ability to work. It should also be noted that this treating
                              Page 17 of 22
       Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 18 of 22




      occurred during a period of time when Claimant was focusing in his
      treating on attempts to work, and services that were offered related
      thereto, placing Dr. Medzoyan in an even better position to render these
      types of opinions, as opposed to the State Agency medical consultant.

(Doc. 12, pp. 19-21).

      In response, the Commissioner argues:

      As an initial matter, Plaintiff’s reliance on Dr. Medzoyan’s April 26,
      2018 opinion by attaching it to his brief is entirely inappropriate and
      should not be considered by this Court (Pl. Br. at 11, 19, 22; Pl. Ex. A).
      The propriety of the ALJ’s decision can only be judged based upon the
      evidence that was actually before the ALJ. Matthews v. Apfel, 239 F.3d
      589, 593-95 (3d Cir. 2001). Plaintiff’s Exhibit A post-dates the ALJ’s
      decision and was not part of the administrative record in this case. See
      Tr. Index 1-3. Plaintiff did not present this evidence to the Appeals
      Council, much less comply with the stringent requirements of 20 C.F.R.
      § 416.927 (consideration of additional evidence), which requires good
      cause for the failure to submit it, and a reasonable probability of a
      different outcome.

      On July 25, 2015, approximately eight months before the start of the
      relevant period, Dr. Medzoyan wrote a letter on Plaintiff’s behalf (Tr.
      326-28). She opined that the degree of Plaintiff’s social deficits and
      chronic mood disorder made him incapable of sustaining full-time work
      (Tr. 328). She also opined that he was currently incapable of living on
      his own, but this could be reassessed in the future (Tr. 328).

      An ALJ is not required to uncritically accept a treating doctor’s opinion.
      Rather, the weight an ALJ affords an opinion depends on several factors
      such as wither the opinion is made by a specialist, a treating source, is
      on an administrative finding reserved to the Commissioner, is
      supported by the medical evidence, and is consistent with the other. 20
      C.F.R. § 416.927.

      The ALJ acknowledged that Dr. Medzovan was a highly trained
      specialist who was Plaintiff’s long-term treating psychiatrist (Tr. 26).
      This alone undermines Plaintiff’s incorrect claim that the ALJ failed to
                                  Page 18 of 22
Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 19 of 22




analyze 20 C.F.R. § 416.927’s factors (Pl. Br. at 19). The ALJ explained
that despite those factors, her opinion was worth little weight because
it was rendered many months prior to the period at issue (Tr. 26). As
such, it did not offer sufficient insight into Plaintiff’s functioning
during the relevant period. Indeed, the opinion was at odds with Dr.
Medzoyan’s observations of Plaintiff’s functioning after the application
date, which—as the ALJ pointed out—improved to the point of ceasing
mental health treatment altogether as of May 2016 (Tr. 26, 594-99).
The ALJ correctly found Dr. Medzoyan’s opinion inconsistent with
Plaintiff’s lack of treatment (Tr. 26).

The ALJ repeatedly noted that Plaintiff’s mental status examinations
were largely normal and his symptoms improved (Tr. 21-22,24-25, 470,
542, 550, 553, 560, 563, 568, 571, 581, 584, 587, 592, 594-601).
Importantly, four months after her letter opinion and closer to the
relevant period, Dr. Medzoyan opined that Plaintiff was reluctant and
unmotivated to work because it would cut into attending tournaments
(Tr. 490, 497). And, during the relevant period, she indicated that
Plaintiff’s status was stable (Tr. 594-99). Therefore, Dr. Medzoyan’s
July 2015 opinion was inconsistent with her treatment notes dated
closer to and during the relevant period. See 20 C.F.R. § 416.927(c)(3)-
(4) (supportability and consistency).

The ALJ also correctly noted that Dr, Medzoyan’s opinion was worth
little weight because it was vague as it failed to address specific
limitations in work-related terms (Tr. 26). See 20 C.F.R. §
404.1527(a)(2) (A medical opinion is a statement from a physician that
reflects judgments about the nature and severity of an impairment,
including symptoms, diagnosis, and prognosis about what a claimant
can still do despite impairments). Therefore, the opinion offered no
insight into what Plaintiff remained capable of doing despite his
functional limitations.

The reasons set out above constitute such relevant evidence as a
reasonable mind might accept as adequate to support giving the opinion
little weight, see Biestek, 139 S.Ct. at 1157. In addition to those valid
reasons, the opinion was on an issue reserved to the Commissioner. See
20 C.F.R. § 404.1527(e) (A physician’s statement that the applicant is
                             Page 19 of 22
       Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 20 of 22




      “unable to work” invades the province of the Commissioner and does
      not have “any special significance.”).

      It was reasonable for the ALJ to resolve the conflict in opinion evidence
      in favor of Dr. Banks’s opinion, which was consistent with the evidence
      and offered function-by-function limitations (Tr. 26, 55-57). See
      Coleman v. Comm’r of Soc. Sec., 494 Fed. App’x 252, 254 (3d Cir.
      2012) (“Where, as here, the opinion of a treating physician conflicts
      with that of a non-treating, non-examining physician, the ALJ may
      choose whom to credit but cannot reject evidence for no reason or for
      the wrong reason.”).

      Plaintiff inaccurately asserts (twice) that Dr. Medzoyan’s opinion was
      the only one of record setting forth non-exertional limitations (Pl. Br.
      at 19 and 20). Dr. Banks offered such an opinion, and the ALJ was
      entitled to rely on it. In addition, his suggestion that a physician must
      have made the particular RFC assessment that an ALJ adopts (Pl. Br. at
      19-20) is incorrect. Titterington v. Barnhart, 174 Fed. App’x 6, 11 (3d
      Cir. 2006) (“Surveying the medical evidence to craft an RFC is part of
      an ALJ’s duties.”). “The ALJ—not treating or examining physicians or
      State agency consultants—must make the ultimate disability and RFC
      determinations.” Chandler, 667 F.3d at 361. See also Mays v. Barnhart,
      78 Fed. App’x 808, 813 (3d Cir. 2003).

      This Court should uphold the ALJ’s evaluation of Dr. Medzoyan’s
      opinion because he discussed the substantial evidence that supported it.

(Doc. 13, pp. 20-25).4




4
  The Commissioner suggests that after Dr. Medzoyan issued her letter, she opined
that “Plaintiff was reluctant and unmotivated to work because it would cut into
attending tournaments.” (Doc. 13, p. 22) (citing Admin. Tr. 490, 497). This is a
mischaracterization of the record. The treatment records cited to support their
position are by John Pachecko, M.A. From these records, Mr. Pachecko is an
outpatient therapist at Pennsylvania Counseling Services, Inc. His therapy notes
document a goal of preparing Mr. Meyer emotionally for work for many months, a
                                  Page 20 of 22
       Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 21 of 22




      At the outset, I note that the Commissioner is correct that there were two

medical opinions of record that evaluate Plaintiff’s non-exertional limitations before

the ALJ; the letter by Dr. Medzoyan, and an RFC assessment by nonexamining State

agency psychologist Sandra Banks, Ph.D. However, Plaintiff is correct that the ALJ

did not accurately characterize Dr. Medzoyan’s letter when he described it as “a

vague declaration that does not contain any specific limitations in work-related

terms.” (Admin. Tr. 26). Dr. Medzoyan describes a history of social deficits

(including being bullied, significant anger management issues, multiple instances

where Plaintiff used physical violence against classmates, expulsion from school)

and suggests that Plaintiff would be unable to function without special supervision

(he required a therapeutic aid in school, and would not be able to live independently)

and that his depression would result in an inability to maintain regular attendance

(multiple episodes of school refusal due to severe depression). Furthermore, I find

that the ALJ’s conclusion that Plaintiff stopped treatment in May 2016 is not

supported by the record. Nothing in the treatment notes cited by the ALJ suggests

that Plaintiff did not continue treatment. May 2016 appears to be where the treatment

notes submitted end. The ALJ did not make any inquiry at the fifteen-minute



therapy that was not successful. Dr. Medzoyan did not write or sign off on the
records cited by the Commissioner.
                                 Page 21 of 22
       Case 1:19-cv-00706-WIA Document 14 Filed 08/07/20 Page 22 of 22




administrative hearing about whether Plaintiff had stopped treatment, or if so why

he did. Accordingly, I find that the ALJ’s stated rationale for discounting Dr.

Medzoyan’s letter is not supported by the record. This error requires remand.

      C.           PLAINTIFF’S REMAINING ARGUMENTS

      Because I have found a clear basis for remand in this case, I need not address

Plaintiff’s remaining arguments. To the extent any other errors exist, they may be

addressed on remand.

V.    CONCLUSION

      IT IS ORDERED that Plaintiff’s request for relief is GRANTED as follows:

      (1)   The final decision of the Commissioner is VACATED.

      (2)   This case is REMANDED to the Commissioner to conduct a new
            administrative hearing pursuant to sentence four of 42 U.S.C. § 405(g).

      (3)   Final judgment will be issued in favor of Robert Abram Meyer, III.

      (4)   An appropriate order shall issue.

Date: August 7, 2020                         BY THE COURT

                                             s/William I. Arbuckle
                                             William I. Arbuckle
                                             U.S. Magistrate Judge




                                  Page 22 of 22
